DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-18 are pending, claim 9 has been withdrawn from consideration, claims 17 and 18 are new claims, and claims 1-8 and 10-18 are currently under consideration for patentability under CFR 1.104.  Previous objection to the specification and rejections under 112(a) and 112(b) have been withdrawn in light of Applicant’s amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "second guideway" and “a cavity housing a plurality of control modules for regulating an image capturing unit, an illumination unit, and an optical fiber” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a cavity housing a plurality of control modules for regulating an image capturing unit, an illumination unit, and an optical fiber”.  The limitation of regulating an optical fiber is found to be indefinite as it is unclear what is to be regulated or that an optical fiber is able to be regulated.  The specification does state “feed rate of the optical fiber” is what is to be regulated but it is unclear what the term 
Claim 8 recites the limitation "the knob".  There is insufficient antecedent basis in the claim.  When claim 1 was amended, the antecedent basis for this limitation was removed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Garcia (US 20100191053).
	Regarding claim 1, Garcia teaches minimal invasive medical device (100), comprising: a reusable portion (101); a disposable portion (102a) detachably fixed to the reusable portion (Fig. 2)
	a first cable and a second cable (512a and 512b) extending from a tip of the disposable portion (Fig 11 item 105a);
	an actuator (500) positioned in the reusable portion and configured to deflect the tip of the disposable portion through the first and second cables (para. 58).
the disposable portion comprises a housing (Fig. 11 item 1104) that encloses the first and second cables (para 51 The shaft assembly 102a accommodates principal cable wires 512a and 512b), and the housing is removably connected to the reusable portion (para 50 shaft assembly 102a is detachably connected to the detachable operator control section assembly 101).
Regarding claim 2, Garcia teaches the disposable portion is a flexible elongated tubular member (para 51 the flexible distal end 105a of the shaft assembly 102a).
Regarding claim 3, Garcia teaches the disposable portion (102a) is defined with a plurality of channels, each for communicating at least one of working fluid (1102), an optical fiber, or a light beam, and further comprising an image capturing unit (112) and an illumination unit (1101) positioned in one of the plurality of channels (para. 51).
Regarding claim 4, Garcia teaches the reusable portion (101) is a handle defining a cavity.  The reusable portion must have a cavity to be attachable to the disposable portion as shown in Fig. 2 (102a).
Regarding claim 17, Garcia teaches an actuator comprising of at least one of an electric motor or a knob (103).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Allyn (US 9433339).
	Regarding claim 5, Garcia teaches all of the elements of claims 1 and 4.  Garcia also teaches a cavity (101) that houses an optical fiber (para 74) and an adaptable drive transmission (500) system.  Garcia does not teach that this cavity houses a plurality of 
However, Allyn teaches an imaging catheter (10) which comprises a cavity that houses (50) a flexible circuit (Fig. 7 item 60) which consists of control modules for regulating an image capturing unit (82), an illumination unit (96)(para. 60).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute the ports for the imaging device (112) and the light sources (109) disclosed by Garcia for the flexible circuit disclosed by Allyn into the cavity in the reusable portion (101) disclosed by Garcia.  One would be motivated to make this modification to reduce the likelihood of a temperature increase resulting from heat generated by the LED, and can allow a greater current to be provided to LED to maximize or increase the illumination capability generated by the LED, while preventing or reducing the likelihood of any damage to the LED and disturbances to the patient caused by undesirable or unacceptable high temperatures (para 73).  The claim limitation of a cavity houses a control module for regulating an optical fiber has earlier been shown to be indefinite and this claim limitation is therefore being interpreted as the cavity houses an optical fiber which is well known in the art and is taught by Garcia as disclosed earlier.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Edidin (US 20120100729).
Regarding claim 6, Garcia teaches two cables (512a and 512b) extending from an actuator (500) (para 54). What Garcia does not teach is two cables detachably connected to the two cables extending from the actuator. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Edidin as applied to claim 6 above, and further in view of King (US 20140275763).
Regarding Claim 7, Garcia teaches all of the elements of claim 1 as stated above. Garcia also teaches an actuator (103) is coupled to an adaptable drive transmission system (fig 5a 500). Garcia does not teach the actuator is coupled to a pulley wheel. 
However, King teaches a partially disposable endoscopic device (100) where the actuator (132) is coupled to a pulley wheel (fig 9 item 140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuation unit to have it include a pulley instead of the transmission system. One would be motivated to make this modification to allow for the device to be used in either hand (para 20).
Regarding claim 8, Garcia as modified teaches two cables (Garcia items 512a and 512b) are attached to a pulley wheel (King fig 9 item 140), and the pulley wheel pulls or pushes the cables based on direction of operation of the actuator (103) (para 58).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Ito (US 20120016191).
Regarding claim 10, Garcia teaches all of the elements of claim 1.  Garcia does not teach a housing which comprises a first guideway at each side portion, to facilitate movement of two cables.
However, Ito teaches a housing (13) which comprises a first guideway (where 108 plugs into 26 in Figs. 1 and 2) at each side portion, to facilitate movement of the two cables (108).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add in guideways for the cables disclosed by Ito to the housing structure of Garcia (101 and 102a).  One would be motivated to make this modification to have efficiency in the insertion of the endoscope main body into the endoscope cover can ensured, and the endoscope main body can be easily inserted into the endoscope cover and thus used, thereby achieving the effective use of the treatment endoscope (para 85).
Regarding claim 18, Ito teaches a housing (27) of the disposable portion (13) comprises a pair of extensions parallel to each other (31), the reusable portion (22) comprises a pair of slots (24), and the pair of extensions of the housing of the disposable portion are configured to be inserted into the pair of slots of the reusable .  

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Ito as applied to claims 10 and 18 above, and further in view of Le (US 20090253961).
Regarding claim 11, Garcia teaches all of the elements of claim 1.  Ito teaches a disposable portion (13) is detachably fixed to the reusable portion (12) by a mechanism (150), the mechanism comprising: 
a first engageable member (151) configured at the free end of a first cable and a second cable wherein the first engageable member is defined with a first locking cavity; 
a second engageable member (152) configured at the free end of a third cable and a fourth cable, wherein the second engageable member is defined with a second locking cavity, and the second engageable member is adapted to receive the first engageable member, to align the first locking cavity with the second locking cavity (Para 67).  Although the first and second locking cavity is not explicitly disclosed as part of the engageable members, it is well known in the art to have connectors with locking cavities to allow them to attach to each other.
What Ito does not teach is a locking member that is received by both locking cavities where the locking member has two positions and a lever to move the locking member between the two positions.

Regarding claim 12, Le teaches a resilient member (spring) (168) at a top portion of the locking member (part of the structure of 164, 176, 170, and 172).
Regarding claim 13, Le teaches a resilient member (spring) (168) configured to store energy during displacement of the locking member from the first position to the second position, and release the energy to displace the locking member from the second position to the first position.  Although the storing and releasing of energy between the two positions is not explicitly disclosed, this is a property that all springs have where they store energy when compressed and release energy when becoming uncompressed which is what happens when the lever mechanism disclosed earlier by Le is moved between positions.   
Regarding claim 14, Le teaches a resilient member (spring) (168) is configured to be positioned within a second guideway (170) and slide along the second guideway, 
Regarding claim 15, Le teaches a lever mechanism (Fig. 8A) comprising a resilient member at a top portion of the locking member.
Regarding claim 16, Le as disclosed earlier (Fig. 8A) teaches a locking member in the first position residing within the first locking cavity and the second locking cavity.

Response to Arguments
Applicant’s arguments filed on 02/16/2021 have been fully considered.
Objection to the specification has been withdrawn in light of Applicants amendment.
112(f) interpretations for claims 1, 9, 13, and 14 have been withdrawn in light of Applicants amendment.
112(b) rejection for claims 1 and 14 have been withdrawn in light of Applicants amendment.
According to C.F.R. 1.437 (a) Drawings are required when they are necessary for the understanding of the invention.  Since the term “second guideway” is part of the claimed invention and the structure of the “second guideway” is necessary to understand the invention, therefore the Examiner agrees with the Applicant that a drawing objection was proper.
In response to the Applicant’s argument on claim 1.  Garcia teaches the limitation of “the disposable portion comprises a housing that encloses the first and second cables, and the housing is removably connected to the reusable portion” as shown in 
The applicant’s argument that Ito does not teach the amended claim 1 subject matter is moot because in the office action the Examiner used Garcia to teach claim 1.  Even though the subject matter is moot, the Examiner has reference number 13 being a disposable portion as 13 is a cover and covers are known in the art to be disposable.   
The applicant’s argument that Garcia combined with Ito does not teach claim 9 is moot in that claim 9 has been cancelled.
The submitted new claims 17 and 18 have been reviewed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.R./Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795